Citation Nr: 0817784	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of back 
surgery.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired 
psychiatric disability other than post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran & R.L.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the veteran's claims for service 
connection.  

The veteran testified at a hearing in April 2008 before the 
undersigned Acting Veterans Law Judge.  At the April 2008 
hearing, the veteran indicated that he plans to file a notice 
of disagreement with the initial rating assigned for PTSD in 
a July 2007 rating decision.  This matter is REFERRED to the 
RO for appropriate action.

The claim for service connection for hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

On April 21, 2008, prior to the promulgation of a decision in 
the appeal, the veteran requested withdrawal of the appeal 
with regard to the claims for service connection for 
residuals of back surgery and for an acquired psychiatric 
disability other than PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran with regard to the claim for service connection 
for residuals of back surgery are met.  38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 
20.204 (2007). 

2.  The criteria for withdrawal of a substantive appeal by 
the veteran with regard to the claim for service connection 
for an acquired psychiatric disability other than PTSD are 
met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing and at any time prior to the promulgation of a 
decision in the appeal.  38 C.F.R. §§ 20.202, 20.204(b)(1), 
(3) (2007).  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204(a) 
(2007). 
 
During the April 21, 2008, Board hearing, the veteran 
requested withdrawal of the appeal as to the claims for 
entitlement to service connection for residuals of back 
surgery and for an acquired psychiatric disability other than 
PTSD.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration with respect to these 
matters.  As such, the Board does not have jurisdiction to 
review the appeal as to the claims for service connection 
residuals of back surgery and for an acquired psychiatric 
disability other than PTSD and the claims must be dismissed. 


ORDER

The appeal as to the claim for service connection for 
residuals of back surgery is dismissed.

The appeal as to the claim for service connection for an 
acquired psychiatric disability other than PTSD is dismissed.

REMAND

At his April 2008 hearing, the veteran contended that his 
current hypertension is secondary to service-connected PTSD 
and the stress it causes.  The veteran had not previously 
raised this theory of entitlement to service connection.  A 
VA examination is needed to determine whether the veteran's 
hypertension can be attributed to PTSD or is otherwise 
related to service.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (VA must provide a medical examination when it is 
necessary to decide the claim).

The veteran should be sent additional Veterans Claims 
Assistance Act of 2000 notice which addresses his claim for 
secondary service connection for hypertension.  The notice 
should advise him as to the types of evidence which would 
support his claim.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).  In particular, the 
notice should address the veteran's 
claim for secondary service connection, 
including advising him as to the types 
of evidence which would support his 
claim.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of hypertension found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that the 
veteran's hypertension had its onset 
during service or developed within one 
year of his discharge from active 
service.  The examiner should also 
comment as to whether it is at least as 
likely as not that the veteran's 
hypertension was caused or aggravated 
by his service-connected PTSD.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Then the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After he and 
his representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


